Citation Nr: 0840463	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  08-01 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a back disorder, to 
include as secondary to service-connected bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The veteran had active service from August 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing at the above RO in March 
2008; a transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

Under 38 U.S.C.A. § 5103A, VA has a duty to assist the 
veteran, including providing a medical examination when such 
an examination is necessary to make a decision on the claim.  
However, if an examination report does not contain sufficient 
detail, it is incumbent upon the rating board to return the 
report as inadequate for evaluation purposes.  See 38 C.F.R. 
§ 4.2.

In the June 2007 rating decision, the RO denied service 
connection for a back disorder.  The veteran testified at his 
March 2008 hearing that the report from his December 2006 VA 
examination is inaccurate.  The report states that the 
veteran does not use a cane, and the veteran testified that 
in fact he constantly uses a cane, and also has two walkers.  
Although the report states that the veteran's feet are not 
painful to manipulation, the veteran denied that the 
examining physician had manipulated his feet, and averred 
that he has does have pain in his feet, for which he takes 
six Percocet every day.  The veteran further testified that 
he had trouble understanding the examining physician and they 
did not communicate well with each other.  In the report, the 
examiner opined that it is as likely as not that the 
veteran's low back condition is not related to his flat foot 
condition.  In addition, the examiner felt, based upon 
imaging studies of the veteran's back, that it is at least as 
likely as not that his low back condition is related to 
arthritis and spinal stenosis and not to his flat foot 
condition.  In contrast, S.G., M.D., a private physician who 
has treated the veteran for a chronic low back disorder, 
wrote in January 2006 that the back condition has been 
significantly increased and exacerbated secondary to a 
podiatry problem.

Service connection is warranted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
determination of direct service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Secondary service connection may be granted for disability 
which is proximately due to or the result of service-
connected disability.  38 C.F.R. § 3.310(a).  Similarly, any 
increase in severity of a non-service-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the non-service-connected condition, will be 
service connected; see Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  In the latter instance, the non-service-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  In cases of aggravation 
of a veteran's non-service-connected disability by a service-
connected disability, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation. 


However, VA will not concede that a non-service-connected 
disability was aggravated by a service-connected disability 
unless the baseline level of severity of the non-service-
connected condition is established by medical evidence 
created before the onset of aggravation or by the earliest 
medical evidence created at any time between the onset of 
aggravation and the receipt of medical evidence establishing 
the current level of severity of the non-service-connected 
condition.  The rating activity will determine the baseline 
and current levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  38 C.F.R. 
§ 3.310(b).  

The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended on the same date as when the veteran filed the claim 
now on appeal.  The intended effect of this amendment is to 
conform VA regulations to the Allen decision, supra.  71 Fed. 
Reg. 52,744 (Sept. 7, 2006) (now codified at 38 C.F.R. 
§ 3.310(b) (2008)).  Therefore, the new version of the 
regulation should be considered.  However, the Statement of 
the Case issued to the veteran in December 2007 did not quote 
from the new regulation.

The veteran's appeal was certified by the RO in April 2008, 
and transferred to the Board.  In June 2008 the veteran 
submitted a private May 2008 MRI report of his lumbar spine.  
Applicable VA regulations require that pertinent evidence 
submitted by the appellant must be referred to the agency of 
original jurisdiction (the RO) for review and preparation of 
a supplemental statement of the case (SSOC) unless this 
procedural right is waived in writing by the appellant.  38 
C.F.R. §§ 19.37, 20.1304 (2008).  The veteran did not waive 
RO review of this additional pertinent evidence.

Accordingly, the case is REMANDED for the following action:

1.  The RO should invite the veteran to submit 
any new and pertinent evidence in his 
possession, if there is any, and explain the 
type of evidence that it is his ultimate 
responsibility to submit.

2.  After all available records and/or responses 
from each contacted entity have been associated 
with the claims file, or the time period for the 
veteran's response has expired, the RO should 
arrange for the veteran to undergo a VA 
examination by a physician other than the one 
who examined him in December 2006.  The claims 
file, to include a complete copy of this Remand, 
must be made available to the examiner, and the 
report of the examination should include 
discussion of the veteran's documented medical 
history and assertions.  All appropriate tests 
and studies and/or consultation(s) should be 
accomplished (with all findings made available 
to the examiner(s) prior to the completion of 
his or her report), and all clinical findings 
should be reported in detail.

a.  Based upon examination findings, 
appropriate tests and studies, historical 
records, and medical principles, the examiner 
should provide an opinion, with full clinical 
rationale, as to whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that a chronic low back 
disorder was directly incurred in or 
aggravated by service, or that the veteran's 
current low back disorder is otherwise 
causally related to service; or whether such 
in-service or service-related causation or 
etiology is unlikely (i.e., less than a 50-50 
probability). 

b.  In addition, if it is concluded that the 
veteran's claimed back disorder is not 
directly attributable to service, the examiner 
should provide an opinion, based upon 
examination findings, appropriate tests and 
studies, historical records, and medical 
principles, with full clinical rationale, as 
to whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that his claimed back disorder 
developed after service as due to, the result 
of, or aggravated by his service-connected 
bilateral pes planus, or whether such 
causation or aggravation is unlikely (i.e., 
less than a 50-50 probability).  

c.  Note:  The term "at least as likely as 
not" as used above does not mean merely 
within the realm of medical possibility, but 
rather that the weight of medical evidence 
both for and against a conclusion is so evenly 
divided that it is as medically sound to find 
in favor of causation as it is to find against 
it.

d.  Note:  The term "aggravation" in the 
above context refers to a permanent worsening 
of the pre-existing or underlying condition, 
as contrasted to temporary or intermittent 
flare-ups of symptoms which resolve with 
return to the baseline level of disability

e.  Any opinion provided should include 
discussion of specific evidence of record.  
The examiner must set forth the complete 
rationale underlying any conclusions drawn or 
opinions expressed.  The conclusions of the 
examiner should reflect review of the claims 
folder, and the discussion of pertinent 
evidence.  If some questions cannot be 
answered without resorting to pure 
speculation, this should be stated.

3.  Thereafter, the RO should readjudicate the 
veteran's claim for a back disorder, to include as 
secondary to the service-connected bilateral pes 
planus.  If the benefits sought on appeal remain 
denied, the veteran and his representative should be 
provided with a supplemental statement of the case 
(SSOC).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


